EXHIBIT 10.2

SUBORDINATION AGREEMENT

 

This Subordination Agreement is made as of June 10, 2009 by and between OMEGA
FLEX, INC., a Pennsylvania corporation (the “Subordinated Lender”) and BANK OF
AMERICA, N.A., as Agent (the “Agent”), pursuant to the terms of a certain
Amended and Restated Credit Agreement dated as of October 19, 2007, as amended
by a First Amendment to Amended and Restated Credit Agreement dated as of
November 30, 2007, as further amended by a Second Amendment to Amended and
Restated Credit Agreement dated as of the date hereof (as same may be further
amended from time to time, the “Credit Agreement”) with Mestek, Inc., a
Pennsylvania corporation (the “Borrower”) and certain Lenders named therein from
time to time (the “Lenders”).

 

WHEREAS, the Lenders and the Agent have entered into the Credit Agreement with
the Borrower and have made certain credit facilities and other financial
accommodations available to the Borrower, all as more fully described in the
Credit Agreement. All Obligations as defined in and arising pursuant to the
Credit Agreement are hereinafter collectively referred to as the “Senior Debt”;
and

 

WHEREAS, the Borrower has issued to the Subordinated Lender a promissory note
dated as of the date hereof, in the aggregate principal sum of Three Million Two
Hundred Forty-Nine Thousand Six Hundred Fifteen and 00/100 ($3,249,615.00) (the
“Subordinated Note” and, together with any other obligations of the Borrower to
the Subordinated Lender, are hereinafter collectively referred to as the
“Subordinated Debt”);

 

WHEREAS, the Agent and the Subordinated Lender are parties to that certain
Subordination Agreement dated as of October 19, 2007 (the “Original
Subordination Agreement”) by and between Omega Flex, Inc. and Bank of America,
N.A., as agent related to certain amounts previously loaned by the Subordinated
Lender to the Borrower; and

 

WHEREAS, the Lenders and Agent require that the Subordinated Lender enter into
this Subordination Agreement as a condition precedent to Lenders continuing to
make the credit facilities and other financial accommodations available to the
Borrower pursuant to the Credit Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties act and agree as follows:

 

1.

The Subordinated Lender agrees that the payment of principal, interest and all
other charges with respect to the Subordinated Debt is hereby expressly
subordinated, in the manner set forth in this Subordination Agreement, in right
of payment to the prior

 

1

 

 



--------------------------------------------------------------------------------

payment of the Senior Debt pursuant to the terms of the Credit Agreement. As
used herein, “Senior Debt” means the principal, interest, fees, reimbursement
obligations and any other Obligations by the Borrower to the Agent (interest and
fees being calculated as provided for in the instruments giving rise to same and
without regard to whether or not same are allowed in any bankruptcy or
reorganization proceedings) under the Credit Agreement and any Note (each as
defined in the Credit Agreement).

 

 

2.

The Borrower shall be permitted to repay regularly scheduled payments of
interest due on the Subordinated Debt pursuant to the terms of the Subordinated
Note provided that, at the time of any such repayment, no Default or Event of
Default, each as defined under the Credit Agreement, exists and is continuing,
and provided that, after giving effect to any such payment, there will not have
occurred any event or circumstance which constitutes, or which, with notice or
lapse of time, or both, would constitute such a Default or an Event of Default
under the Credit Agreement. If the Subordinated Lender receives any payment of
interest as to which Subordinated Lender shall not be entitled under this
Section 2, Subordinated Lender will hold any such payment in trust for the
benefit of the Agent, and upon demand will forthwith remit same to the Agent.

 

3.

Except as provided in the last sentence of this Paragraph 3, the Borrower shall
not make any payment of principal under the Subordinated Note to the
Subordinated Lender without prior written notice to and the prior written
consent of the Agent. If the Subordinated Lender receives any payment of
principal or interest as to which the Subordinated Lender shall not be entitled
under this Section 3, the Subordinated Lender will hold any such payment in
trust for the benefit of the Agent, and upon demand will forthwith remit the
same to the Agent. Any assignment of the Subordinated Note or Subordinated Debt
shall be considered and deemed to constitute a repayment of such Subordinated
Note or Subordinated Debt, as the case may be. Notwithstanding anything to the
contrary contained in this Subordination Agreement, if on the Maturity Date, as
defined in the Subordinated Note, no Default or an Event of Default under the
Credit Agreement exists and is continuing, and provided that after giving effect
to any such payment there will not have occurred any event or circumstance which
constitutes or which, with notice or lapse of time would constitute a Default or
Event of Default under the Credit Agreement, then, the Borrower shall be
permitted to pay, and the Subordinated Lender shall be permitted to receive,
with notice to the Agent and the prior written consent of the Lenders, all
amounts due and owing under the Subordinated Note, including without limitation
the principal amount due thereunder.

 

4.

In the event of an acceleration of Senior Debt, pursuant to the terms of the
Credit Agreement or otherwise, or in the event of a distribution of the assets,
dissolution, winding-up, liquidation or reorganization of the Borrower (whether
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise):

 

2

 

 



--------------------------------------------------------------------------------

 

(a)

The Senior Debt shall be paid and satisfied in full in cash before the
Subordinated Lender is entitled to receive any payment on account of principal,
interest or any fees or expenses relating to Subordinated Debt or the collection
thereof, and any payment or distribution to which any holder of Subordinated
Debt would otherwise be entitled under the Subordinated Note, but for the
subordination provisions of this Agreement, shall be paid directly to the Agent
until the Senior Debt is paid and satisfied in full in cash.

 

 

(b)

In the event that any such payment of principal or interest or other payment or
distribution of assets of the Borrower shall be received by the Subordinated
Lender in violation of the subordination provisions of this Agreement, such
payment or distribution shall be held by the Subordinated Lender in trust for
the benefit of the Agent and, upon demand, shall be paid over to the Agent.

 

5.

[Intentionally omitted.]

 

6.

The terms of this Subordination Agreement, the subordination effected hereby and
the rights of the holder or holders of Senior Debt shall not be affected by: (i)
any amendment of or addition or supplement to the Credit Agreement or any Note
or any other instrument or agreement relating to the Senior Debt or securing or
guaranteeing any of the Senior Debt, (ii) any exercise or nonexercise of any
right, power or remedy under or in respect of the Senior Debt or any instrument
or agreement relating thereto or securing or guaranteeing any of same, or (iii)
any waiver, consent, release, indulgence, extension, renewal, modification,
delay or other action, inaction or omission in respect of any Senior Debt or any
instrument or agreement relating thereto, or securing or guaranteeing any of
same, all whether or not the holders of the Subordinated Debt shall have had
notice or knowledge of any of the foregoing.

 

7.

As long as any of the Senior Debt shall not have been paid in full in cash and
the Credit Agreement shall be in effect:

 

 

(a)

The Subordinated Note shall not be amended, terminated or otherwise affected
without the prior written consent of the Agent; provided, however, that the
complete payment of the Subordinated Debt in accordance with the terms of the
Subordinated Note, and subject to the terms of this Agreement, will not be
deemed by the parties to this Agreement to be a “termination” of the
Subordinated Note.

 

 

(b)

The Subordinated Lender will not accelerate or take any action to enforce or
collect any of the Subordinated Debt unless and until the Senior Debt has
previously been accelerated by Agent and paid in full. Notwithstanding the
foregoing, the Subordinated Lender may accelerate, but may not under any
circumstances take any action to enforce or collect from the Borrower, the

 

3

 

 



--------------------------------------------------------------------------------

Subordinated Debt concurrently with the acceleration of the Senior Debt by the
Lenders.

 

 

(c)

The Subordinated Lender will neither demand nor receive any payment from the
Borrower if the payment of same is prohibited hereunder. If the Subordinated
Lender nonetheless receives any payment in violation of this Agreement, it will
hold same in trust for the benefit of the holder or holders of the Senior Debt
and forthwith remit same to such holder or holders.

 

8.

The Subordinated Lender shall in no event be entitled to exercise any right of
subrogation, regardless of any payment made hereunder, until the Senior Debt is
paid in full.

 

9.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

 

10.

The Subordinated Note and any subsequent note evidencing any portion of the
Subordinated Debt shall be marked with the following legend:

 

“Payment of this note is subject to the terms and conditions of a Subordination
Agreement dated June 10, 2009 between the payee and Bank of America, N.A., as
Agent. A copy of said Subordination Agreement may be obtained, upon written
request of the holder of this note from Bank of America, N.A., 100 Federal
Street, Mail Code: MA5-100-08-05, Boston, MA 02110.”

 

 

11.

Nothing contained in this Agreement or otherwise will in any event be deemed to
constitute any holder of Senior Debt the agent of the Subordinated Lender for
any purpose nor to create any fiduciary relationship between any such holder of
Senior Debt and the Subordinated Lender. No action or inaction with respect to
any collateral for Senior Debt; nor any amendment to the Notes or the Credit
Agreement or any other instrument or agreement relating to, securing or
guaranteeing any of the Senior Debt; nor any exercise or nonexercise of any
right, power or remedy under or in respect of any of the Senior Debt or any
instrument or agreement relating to, securing or guaranteeing any of the Senior
Debt; nor any waiver, consent, release, indulgence, extension, renewal,
modification, delay or other action, inaction or omission in respect of any of
the Senior Debt or any instrument or agreement relating to, securing or
guaranteeing any of the Senior Debt will in any event give rise to any claim
against any holder of Senior Debt or any officer, director, employee or agent of
such holder.

 

12.

The Agent and the Lenders, the Borrower and the Subordinated Lender each
acknowledge and agree that upon receipt by the Borrower from the Subordinated
Lender

 

4

 

 



--------------------------------------------------------------------------------

of funds in the amount of $3,249,615.00 pursuant to the Subordinated Note and
subject to the terms of this Subordination Agreement: (i) the Original
Subordination Agreement shall terminate and all rights and obligations of all
parties thereunder shall be of no further force or effect, (ii) on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably release, remise and forever
discharge each other party to the Original Subordination Agreement and its
successors and assigns, and its present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever, of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against each other party to the Original
Subordination Agreement or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Subordination Agreement, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Original Subordination Agreement or transactions thereunder or related
thereto, and (iii) acknowledge and agree that certain Promissory Note issued by
the Borrower to the Subordinated Lender dated July 29, 2005 has been terminated
and cancelled and is of no further force or effect.

 

13.

This document may be executed in one or more counterparts, each of which shall
be considered an original of the same document.

 

14.

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.

 

[SIGNATURES ON FOLLOWING PAGE]

 

5

 

 



--------------------------------------------------------------------------------



 

Executed, as an instrument under seal, as of the day and year first above
written.

 

 

SUBORDINATED LENDER:

 

OMEGA FLEX, INC.

 

By: /s/ Kevin R. Hoben

 

Name: Kevin R. Hoben

 

Title: President & CEO

 

 

AGENT:

 

BANK OF AMERICA, N.A.

 

By: /s/ Christopher S. Allen

 

Name: Christopher S. Allen

 

Title: Senior Vice President

 

Acknowledged and agreed to by Borrower:

 

 

 

BORROWER:

 

MESTEK, INC.

 

By: /s/ Stephen M. Shea

 

Name: Stephen M. Shea

 

Title: Senior Vice President & CFO

 

 

 

6

 

 



 